DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southard et al (US 2018/0015256 A1, Filed 2017) (hereinafter Southard).
Regarding claim 1, Southard discloses, a processing device in operative communication with an ultrasound device (0018; “ultrasound imaging system 10 (also referred to herein as “imaging system” or “system”), according to one embodiment. As shown, the system 10 includes a console 20 housing various electronic and other components necessary for processing and depicting ultrasonic images”), the processing device (console 20) configured to:
display on a touch-sensitive display screen of the processing device: (0018; “The console 20 includes a touchscreen display 30 for depicting ultrasonic images”)
an ultrasound image; (0018; “a touchscreen display 30 for depicting ultrasonic images”)
a movable measurement tool; (0033; “vessel size data 128, which depicts the dimensions of the vessel comparison ring 112 [moveable measurement tool] in both diameter”; 0032; “decrease or increase the size of the vessel comparison ring 112, respectively, to match the size of the perimeter of the ultrasonically imaged vessel [...] Also note that the vessel comparison ring 112 itself can be moved to align it with the ultrasonically imaged vessel in the same manner, that is, by touching the touchscreen-enabled display 30 at the approximate center of the vessel comparison ring 112 and moving it about as desired.”) and
an icon that maintains a fixed distance from a portion of the measurement tool, wherein the icon does not overlap the measurement tool; ([ring size controller selector 120 (icon) see re-produced Fig. 5 below is positioned below (no overlap) ring 112 (moveable measurement tool)]; 0032; “user can touch the display 30 at the size control icon 120 and move it vertically up or down to decrease or increase the size of the vessel comparison ring 112, respectively”; [therefore when icon 120 moves up, ring 112 radius decreases, thus maintain a fixed distance]) and 

    PNG
    media_image1.png
    525
    437
    media_image1.png
    Greyscale

use the icon to modify the measurement tool. (0032; “user can touch the display 30 at the size control icon 120 and move it vertically up or down to decrease or increase the size of the vessel comparison ring 112”)

Regarding claim 9, Southard further discloses, wherein the measurement tool overlays the ultrasound image. (0027; “the elements to be described are configured to be superimposed over an ultrasonic cross-sectional image of the patient vessel on the display 30”; 0029; “vessel comparison ring 112 is depicted on the display 30 with a predetermined size 112 and can be manipulated in size by the user in order to match the size of the perimeter of the patient vessel in the ultrasound image...”; [therefore creating an overlay with the measurement tool and ultrasound image]; 0032; “user can touch the display 30 at the size control icon 120 and move it vertically up or down to decrease or increase the size of the vessel comparison ring 112, respectively, to match the size of the perimeter of the ultrasonically imaged vessel”; 0034; “the vessel comparison ring 112, which corresponds in approximate size to the imaged vessel it superimposes.”)

Regarding claim 10, Southard further discloses, wherein the icon comprises a circle (0035; “ring size control icon 120” (see re-produced Fig. 5 above ) 120 is a circle icon) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Southard, as applied to claim 1 above, in view of Sarojam et al (US 2017/0124700 A1, Pub 2017) (hereinafter Sarojam).
Regarding claim 5, Southard discloses all the elements above in claim 1, Southard further discloses, the processing device is configured, when using the icon to modify the measurement tool, to use the icon to control a length of the axis of the ellipse that includes the first vertex (0043; “top portion of the vessel comparison ring (indicated by a “+” sign) is atop the top perimeter” [first vertex]) and/or to control a rotation of the ellipse. (0043; “the clinician touches and slides the ring size control selector 120 to match size of the vessel comparison ring to the size of the imaged vessel 142… top portion of the vessel comparison ring (indicated by a “+” sign) is atop the top perimeter of the imaged vessel 142.”)
	Southard fails to disclose, 
the measurement tool comprises an ellipse having an axis that is either a major axis or a minor axis of the ellipse, wherein the axis extends between a first vertex and a second vertex of the ellipse; 
the icon maintains the fixed distance from the first vertex of the ellipse along a direction defined by the axis; and
However, in the same field of the endeavor, Sarojam discloses, a method and system for measuring a volume from an ultrasound image using a touchscreen display (Abstract and 0121). Specifically, Sarojam discloses, the measurement tool (GUI 1100) comprises an ellipse (see re-produced Fig. 11 below) having an axis that is either a major axis (first dimensional length 1116) or a minor axis (second dimensional length 1118) of the ellipse, (0018; “calculate a volume of the OOI derived from the first, second, and third dimensional lengths 1116, 1118, and 1216… having a shape of approximately an ellipsoid”); wherein the axis extends between a first vertex (calipers 1104 and 1108) and a second vertex (calipers 1106 and 1110) of the ellipse; (0097; “The GUI 1100 further may include opposing calipers 1104-1106 and 1108-1110 on the first boundary 1120 defining the first dimensional length 1116 and the second dimensional length 1118, respectively”)
the icon maintains the fixed distance from the first vertex of the ellipse along a direction defined by the axis; and (0102; “textual pop-up window 1132” (icon); textual pop-up window 1132 is fixed below 1108 see re-produced Fig. 11 below)

    PNG
    media_image2.png
    519
    348
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of Southard to include a measurement tool comprises an ellipse having an axis that is either a major axis or a minor axis of the ellipse, wherein the axis extends between a first vertex and a second vertex of the ellipse; the icon maintains the fixed distance from the first vertex of the ellipse along a direction defined by the axis as taught by Sarojam because doing so would improve caliper measuring of the length of the dimensional lengths (0066 of Sarojam).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Southard, as applied to claim 1 above, in view of Sarojam in further view of Lee et al (US 2017/0090675 A1, 2017) (hereinafter 2017).
Regarding claim 6, the modified combination above disclose all the elements of claim 5, Southard further discloses, detect a dragging movement covering a distance, display the first vertex at a new location on the touch-sensitive display screen (0043; “the clinician touches and slides the ring size control selector 120 to match size of the vessel comparison ring to the size of the imaged vessel 142… top portion of the vessel comparison ring (indicated by a “+” sign) is atop the top perimeter of the imaged vessel 142.”), the processing device is further configured to perform a measurement on the ultrasound image (0029; “comparison ring 112 is depicted on the display 30 with a predetermined size 112 and can be manipulated in size by the user in order to match the size of the perimeter of the patient vessel in the ultrasound image”).
Southard fails to discloses, 
the processing device is configured, when using the icon to control the length of the axis of the ellipse that includes the first vertex, to:
along a direction defined by the axis of the ellipse across the touch-sensitive display screen, wherein the dragging movement begins on or within a threshold distance of the icon;
display the first vertex at a new location on the touch-sensitive display screen that is removed from the first vertex's previous location by the distance along the direction defined by the axis of the ellipse;
display the second vertex at a new location on the touch-sensitive display screen that is removed from the second vertex's previous location by the distance along the direction defined by the axis of the ellipse;
the processing device is further configured to perform a measurement on the ultrasound image based on the ellipse.
However, in the same field of the endeavor, Sarojam discloses, a method and system for measuring a volume from an ultrasound image using a touchscreen display (Abstract and 0121). Specifically, Sarojam discloses, 
the processing device is configured, when using the icon (0102; “textual pop-up window 1132” (icon); textual pop-up window 1132 is fixed below 1108 see re-produced Fig. 11 below) to control the length of the axis of the ellipse that includes the first vertex, to: (0106; “the first dimensional length 1116 and/or the second dimensional length 1118 may be adjusted by the controller 202. For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 [first vertex]…”)

    PNG
    media_image2.png
    519
    348
    media_image2.png
    Greyscale

display the first vertex at a new location on the touch-sensitive display screen that is removed from the first vertex's previous location by the distance along the direction defined by the axis of the ellipse; (0106; “the first dimensional length 1116 and/or the second dimensional length 1118 may be adjusted by the controller 202. For example, a user via the touchscreen display 120 may select and reposition one of the calipers 1104 [first vertex]…The controller 202 may reposition the selected caliper 1104 [first vertex previous location]… displayed on the GUI 1100 in response to the change in position of the selected caliper 1104 [first vertex new location] by the user. The controller 202 updates and/or adjusts the first dimensional length 1116 [axis of the ellipse] based on the repositioned opposing caliper 1104... Additionally or alternatively, the controller 202 may update the measurement window 1114 based on the adjusted first dimensional length 1116”)
display the second vertex at a new location on the touch-sensitive display screen that is removed from the second vertex's previous location by the distance along the direction defined by the axis of the ellipse; (0106; “the first dimensional length 1116 and/or the second dimensional length 1118 may be adjusted by the controller 202. For example, a user via the touchscreen display 120 may select and reposition one of the calipers…1106 [second vertex]…The controller 202 may reposition the selected caliper…1106 [second vertex previous location]… displayed on the GUI 1100 in response to the change in position of the selected caliper…1106 [second vertex new location] by the user. The controller 202 updates and/or adjusts the first dimensional length 1116 [axis of the ellipse] based on the repositioned opposing caliper…1106... Additionally or alternatively, the controller 202 may update the measurement window 1114 based on the adjusted first dimensional length 1116”) and
It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of Southard to teach the processing device is configured, when using the icon to control the length of the axis of the ellipse that includes the first vertex, to: display the first vertex at a new location on the touch-sensitive display screen that is removed from the first vertex's previous location by the distance along the direction defined by the axis of the ellipse; display the second vertex at a new location on the touch-sensitive display screen that is removed from the second vertex's previous location by the distance along the direction defined by the axis of the ellipse as taught by Sarojam because doing so would improve caliper measuring of the length of the dimensional lengths (0066 of Sarojam).
The above noted combination teaches all the above except for: 
detect a dragging movement covering a distance along a direction defined by the axis of the ellipse across the touch-sensitive display screen, wherein the dragging movement begins on or within a threshold distance of the icon;
display the icon at a new location on the touch-sensitive display screen that is removed from the first vertex's new location by the fixed distance along the direction defined by the axis of the ellipse; and
the processing device is further configured to perform a measurement on the ultrasound image based on the ellipse.
However, in the same field of the endeavor, Lee discloses, a method and ultrasound apparatus for displaying an object, (Abstract; “the touch recognition region, in response to an input for touching and dragging the touch recognition region”). Specifically, Lee discloses, 
detect a dragging movement (drag input is sensed from the point where the touch input is sensed) covering a distance along a direction defined by the axis (3) of the ellipse across the touch-sensitive display screen (see re-produced Fig. 6a to 6b below [the finger at axis 3 is covering a distance of the ellipse across the touch-sensitive display screen]; 0183; “As illustrated in FIG. 6B, when the user touches and simultaneously rightward drags the cross-shape reference point 600 that is displayed on the third portion {circle around (3)}, a point at which a touch input is detected is continuously changed according to drag inputs”)), wherein the dragging movement begins on or within a threshold distance of the icon; (0141; “The “flick gesture” indicates a case in which the user performs a drag gesture by using a finger or an electronic pen at a speed equal to or greater than a threshold speed (e.g., 100 pixels/second)” [ a flick gesture is seen as an icon because the flick gesture accomplishes the same goals as an icon since both are touch inputs]; 0135; “the touch gesture (i.e., the touch input) by the user may include…a flick gesture”)

    PNG
    media_image3.png
    622
    849
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    601
    801
    media_image4.png
    Greyscale

display the icon (820 touch gesture) at a new location ([a new location in the direction of the arrow]) on the touch-sensitive display screen that is removed ([the touch gesture is removed from 810 to 820]) from the first vertex's new location (810 touch gestures is moved in the direction of the arrow creating a first vertex new location) by the fixed distance along the direction defined by the axis of the ellipse (0205; “the user may move a position of the second reference point 820 by directly touching and dragging the second reference point 820 without separately inactivating the first reference point 810 and activating the second reference point 820.”; see re-produced Fig. 8A to 8B below [the moved reference point is removed from the previous end point on a distance of the axis as shown in the figures below, dotted lines. The new location is set and fixed along the direction defined by the axis since, 0204; “Thus, the user may move a position of the first reference point 810 by instantly touching and dragging the first reference point 810 in a right direction, without separate manipulation”) and

    PNG
    media_image5.png
    447
    816
    media_image5.png
    Greyscale

the processing device is further configured to perform a measurement on the ultrasound image based on the ellipse. (0181; “Ellipse button of a control panel that is displayed on a third area 630, touches and drags from a first portion {circle around (1)} of an ultrasound image to a second portion {circle around (2)} of the ultrasound image, and then takes off a finger, the ultrasound apparatus 100 may display an oval-shape object for selection of a measurement area on a first area 610. The user may leftward or rightward drag a cross-shape reference point 600 that is displayed on a third portion {circle around (3)}; thus, the user may adjust a size of the measurement area.”)
It would have been obvious to one of ordinary skilled in the art before the invention was made to modify the method and device of the modified combination of references as outlined above with Lee teachings of detect a dragging movement covering a distance along a direction defined by the axis of the ellipse across the touch-sensitive display screen, wherein the dragging movement begins on or within a threshold distance of the icon; display the icon at a new location on the touch-sensitive display screen that is removed from the first vertex's new location by the fixed distance along the direction defined by the axis of the ellipse; and the processing device is further configured to perform a measurement on the ultrasound image based on the ellipse because doing so would improve convenience of the user who uses a touch interface and may allow rapid measurement and diagnosis (0207 of Lee).

Response to Arguments
Applicant's arguments filed 02/01/22 have been fully considered but they are not persuasive. 
The applicant’s argue: 
Southard does not teach an icon that maintains a fixed distance from a portion of the measurement tool. The applicant’s appear to argue Figures 8A-8B show that the icon 120 is positioned slightly different distances from the sizing ring and that the icon 120 in figure 8A is visibly closer to the sizing ring than from the sizing ring in 8B. 
Contrary to the Applicant’s assertion, the Examiner disagrees. Figure 8A discloses an instant when the user moves the icon 120 to match the size of comparison ring 112 to the size of the imaged ring. Figure. 8B discloses another instant when the user moves the icon 120 to match the size of the comparison ring to the perimeter of the imaged vessel. Regardless, these figures show that the icon 120 still maintains a fixed distance from the comparison ring regardless of the change in size of said ring. 
The applicant’s further argue: 
The relied upon textual pop-up window 1132 of Sarojam cited is merely a text window that appears on the screen and is positioned proximate the captured image (in the cited example of Fig. 11 a captured image of a bladder). However, there is nothing in this relied upon Fig. 11 that discloses that this text window 1132 maintains a fixed distance from any portion of the ellipse-like shape shown in Fig. 11, and certainly nothing discloses that the textual pop-up window 1132 maintains a fixed distance from a vertex of the depicted ellipse-like shape along a direction defined by the axis having that vertex.
The Examiner disagrees, the window 1132 does maintain a fixed distance at Figure 11. The calipers adjusted by the user are set on the display in figure 11 and the window 1132 is seen to be at fixed distance from the set calipers. Therefore, at Figure 11, the icon maintains fixed distance from the first vertex of the ellipse along a direction defined by the axis.  
Turning to applicants remarks to Claim 6, the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793